 86DECISIONS OF THENATIONALLABOR RELATIONS BOARDAmerican Broadcasting Company; Brighton Produc-tions, Inc.; CBS Inc.;Century Towers Produc-tions, Inc.; Columbia Pictures Industries, Inc.;Walt Disney Pictures;T.A.T. CommunicationsCompany d/b/a Embassy Television;EmbassyProductions, Inc.; The Leonard Goldberg Com-pany;Hanna-Barbera Productions,Inc.;Lori-mar Productions,Inc.;Metromedia ProducersCorporation;MGM/UA Entertainment Compa-ny;MTM Enterprises,Inc.;National Broad-casting Company,Inc.;NBC Productions, Inc.;Orion Pictures Distribution Corporation; OrionTelevision;Orion Television T.V. Productions,Inc.;Paramount Pictures Corporation; AaronSpelling Productions,Inc.; Tandem Communica-tions, Inc.; Twentieth Century Fox Film Corpo-ration;UniversalCityStudios,Inc.;ViacomProductios,Inc.;Warner Bros., Inc.;Alliance ofMotion Picture and Television ProducersandWriters Guild of America, West, Inc. Case 31-CA-15121July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn June 30, 1986, Administrative Law JudgeEarldean V.S. Robbins issued the attached deci-sion.The Respondents filed exceptions and a sup-porting brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecisionand Order.The judge found that the Respondents violatedSection 8(a)(5) and (1) of the Act by refusing tofurnish the Union with the following requested in-formation:1.The number of writers age 40 and over;2.The number of writers with physicalhandicap [sic]; and3.For each category of writers (i.e., Cauca-sian,ethnic minority group,male, female, over40,orphysicallyhandicapped)employedduring the fourth quarter of 1984 and the first,second and third quarters of 1985 under the1981 basic agreement in television,an indica-tion of job classification (i.e., freelance storyassignment,freelancefirstdraftassignment,staffwriter,staff story editor, or staffwriter/producer.)The Respondents contended,inter alia,that theGeneral Counsel should be estopped from relitigat-ing the issues raised by the complaint as they hadbeen resolved in a prior arbitration proceeding con-cerning an earlier request for information by theUnion.The Union contended that,in addition tosex and ethnicity data,it is statutorily entitled to in-formation regarding age and physical handicapstatus,and job classifications of unit employees.The judge found that the arbitrator's decision hadpreclusive effect only to the extent set forth in theBoard's deferral to arbitration policy. She then re-jected deferral because she found that the issuesbefore the Board were not the issues before the ar-bitrator as requiredby theBoard's standards fordeferral set forth inSpielbergMfg.Co.,112 NLRB1080(1955), andOlinCorp.,268 NLRB 573 (1984).We disagree.The facts are more fully set forth in the judge'sdecision.Briefly stated they demonstrate that theRespondents and the Union have been parties to acollective-bargainingagreement at allmaterialtimes.'The 1981 collective-bargaining agreementbetween the Respondents and the Union containeda grievance-arbitration procedure that culminatedin final and binding arbitration.The agreement alsocontained a "Non-Discrimination" provision, arti-cle 38,which provides in relevant part:ARTICLE 38-NON-DISCRIMINATIONA. Policy1... there shall be no discrimination due tosex,age,race,religion,sexualpreference,color, national origin,or physical handicap.C. Human Resources Coordinating CommitteeThe Companies and the Guild shall establisha Human Resources Coordinating Committeewhich shall meet upon request of either party.... The purpose of this Committee is as fol-lows:1. to establish the Data Submission Programand to analyze and review employment datasubmitted thereunder . .. .4. to explore and consider additional pro-gramsthe primary purpose of which would beto enhance and expand employment in writingcapacities for members of minority groups inthe motion picture and television industry.'The Respondents and the Union were parties to a collective-bargain-ing agreement that was effective from March 17,1981 to February 18,1985Thereafter,the parties negotiated a successor agreement.Althoughat the time of the hearing the parties'1985 drafting committee had notcompleted its task,the judge found that during the 1985 negotiationsthere were no significant changes made in art 38, discussed below290 NLRB No. 15 iAMERICAN BROADCASTING COD. Data Submission Program1.The Company shall submit to the Guildwithin 30 days after receipt of a written re-quest by the Guild (but not more frequentlythan once a calendar quarter) a report of thesex and ethnicity of writers employed by Com-pany under this Agreement during the preced-ing calendar quarter.Commencing with the fourth quarter of 1982 andcontinuing through 1983 and the first three quar-ters of 1984, the Union asked the Respondents forinformation regarding the sex and ethnicity of writ-ers they employed, as well as additional informa-tion on employment patterns, i.e., a breakdown ofthe sex and ethnicity data by job classifications.Only one of the Respondents complied with theserequests.Further, during the first 3 months of 1983, theHumanResourcesCoordinatingCommittee(HRCC) established by article 38 of the contractmet ona number of occasions to negotiate con-cerning the data submission program referred to ,inthat article. During the HRCCmeetings, the Unioninitially demanded that the Respondents provide itwith information on physical handicap and age, inaddition to sex and ethnicity. The Union alsosought information about the nature of the unit em-ployees' employment, a description of the project(title and production number), and the specific jobassignment(e.g., story, first or second draft, staffwriter, story editor, writer/producer) of the unitemployees by sex, ethnic group, age, and handicapstatus.The Respondents' representatives objected tofurnishing any data other than sex and ethnicity,and inFebruary 1983 the Union dropped itsdemand that the data submission program includeage and handicap information. The record showsthat the HRCC negotiations broke down in March1983 because the parties disagreed on whether theinformation supplied-beyond sex and ethnicitydata-would be treated as confidential within theHRCC.Faced with the Respondents' continued refusalto comply with its requests for sex and ethnicity in-formation, the Union filed a grievance and ulti-mately in 1984 the parties participatedin anarbitra-tion proceeding with respect to the Respondents'obligation to furnish the Union with such informa-tion under article 38 of the contract.22On October 20, 1983, the Union filed an unfair labor practice chargeinCase 31-CA-13606 alleging,inter alia, that theRespondents failed toprovide the Union with necessaryand relevant informationfor it to en-forceand administerart 38 of the contract Thereafter, the Respondentsand the Union agreedto arbitratethe dispute and theRegional Directordeferred the charge pursuantto theBoard's arbitrationdeferral policy inDubo Mfg Corp,142 NLRB 431 (1963) Subsequent to the arbitrator's87The Respondents contended in that proceedingthat they had no contractual obligation to furnishthe requested data because the data submission pro-gram had never been established in accordancewith article 38. The arbitrator's decision noted thatthe controversy stemmed from the apparent con-flicting requirements of article 38.C.1 and article38.D.1 of the 1981 collective-bargaining agreement.The arbitrator then determined, after reviewing theparties' bargaining history with respect to article 38and the article 38 language itself, that the Respond-entswere obligated under article 38.D.1 of thecontract to submit the sex and ethnicity data re-quested by the Union. In so concluding, the arbi-trator found that the establishment of the data sub-mission program was self-executing and, therefore,the Respondents' obligation to furnish sex and eth-nicity data required by article 38.D.1 was not con-tingent on the HRCC's establishment of a data sub-mission program. He further concluded, however,that this determination did not render the "to estab-lish"languageofarticle38.C.1meaningless.Rather, he concluded thatArticle 38.C.1 contemplates a Data SubmissionProgram that includes sex and ethnicity data atthe minimum, but that may also be expandedto include other data, as determined by theCoordinating Committee. In this sense, Article38.D.1 parallels the authority of the Coordi-nating Committee set forth in Article 38.C.4namely to explore and consider additional pro-grams. . . .The arbitrator held, however, that the Respond-ents' failure to submit the requested information, in-cluding sex and ethnicity data, was not "unjusti-fied" within the meaning of the liquidated damagesprovision of the collective-bargaining agreement,since the Union's request extended far beyond sexand ethnicity data to include a breakdown by jobclassification.Thus, the arbitrator emphasized that,absentadatasubmissionprogram negotiatedthrough the HRCC, the Respondents were not ob-ligated to provide any information beyond the sexand ethnicity of unit employees. He added, howev-er, that the Union did not waive its right to the sexand ethnicity data by requesting the additional in-formation on employment patterns.The alleged unfair labor practice here involvestheRespondents' refusal to comply with theUnion's requests subsequent to the arbitrationaward for information pertaining to the age, physi-cal handicaps, and job classifications of unit em-ployees for the fourth quarter of 1984 and the firstaward,the Regional Director dismissed the charge because "the issues al-leged were resolved in the Arbitral forum " MDECISIONS OF THENATIONALLABOR RELATIONS BOARDthree quarters of 1985,a time period not coveredby the arbitration award.As such,the informationrequests at issue here,as the requests considered bythe arbitrator,seek databeyond thesex and ethnic-ity of unit employees.It is well settled that an employer has an obliga-tion to supply requested information that is reason-able and necessary to the exclusive bargaining rep-resentative's responsibilities.NLRBv.Acme Indus-trialCo.,385 U.S. 432 (1967);NLRB v. Truitt Mfg.Co., 351 U.S. 149(1956).A union,however, maycontractually relinquish a statutory bargaining rightif the relinquishment is expressed in clear and un-mistakable terms.MetropolitanEdison Co. v. NLRB,460U.S.693(1983);ClinchfeldCoal Co.,275NLRB1384(1985);Timken Roller BearingCo.,138NLRB 15, 16 (1962). InUnited Technologies Corp.,274 NLRB 504 at 507 (1985), the Board noted withapproval the following language of the court inChesapeake& Potomac TelephoneCo. v.NLRB,687F.2d 633, 636 (2d Cir.1982), enfg.259 NLRB 225(1981):[N]ational labor policy disfavors waivers ofstatutory rights by a union and thus a union'sintention to waive a right must be clear beforea claim of waiver can succeed.Waivers canoccur in any of three ways:by express provi-sion in the collective-bargaining agreement, bythe conduct of the parties(including past prac-tices,bargaining history, and action or inac-tion),or by a combination of the two.The lan-guage of a collective bargaining agreementwill effectuate a waiver only if it is"clear andunmistakable" in waiving the statutory right.[Citation omitted.]With these principles in mind,we have examinedarticle 38 of the collective-bargaining agreementand the parties'bargaining history regarding article38. In agreement with the findings and the ration-ale of the arbitrator,we conclude that the partiescontractually agreed that sex and ethnicity datawas the minimum information that the Respondentsmust supply to the Union under article 38. We alsofind that the parties agreed that the minimum infor-mation that the Respondents must supply to theUnion under article 38 could be expanded to in-clude additional data as determined by the HRCC.As mentioned above,however,the record showsthat the parties agreed during HRCC negotiationsthat the Respondents would not be required tosubmit age and handicap data. On the basis of theforegoing,we conclude that article 38 constitutes awaiver of whatever statutory right the Unionmight otherwise have to the information involvedhere.We find that the Union assigned to theHRCC whatever right it may have to article 38 in-formation in addition to sex and ethnicity data inexchange for the Respondents'commitment to re-solve the Union's further entitlement to article 38information through the HRCC.Although thatforum may not have produced the desired resultsfrom the Union'spoint of view,the failure toproduce these results does not allow the Union toobtain through the Act data that it had bargainedover and otherwise contractually provided for initscollective-bargaining agreement.3Hearst Corp.,113 NLRB 1067 (1955).InOlin,the Board reaffirmed its commitment tothe standards set forth inSpielberg,which held thattheBoard would defer to an arbitration awardwhere the proceedings appear to have been fairand regular,allparties have agreed to be bound,and the decision of the arbitrator is not clearly re-pugnant to the purposes and policies of the Act. Inaddition,the Board inOlinalso clarified theRayth-eonCo.4requirement that the arbitrator must haveconsidered the unfair labor practice issue for defer-ral to be appropriate.Under the standard set forthinOlin,an arbitrator has adequately considered theunfair labor practice issue if the contractual issue isfactually parallel to the unfair labor practice issue,and the arbitrator was presented generally with thefacts relevant to resolving the unfair labor practice.We find that deferral is appropriate here becausethe contractual issues involved in the arbitrationproceeding are factually parallel to the statutoryissue and the arbitrator adequately considered thealleged unfair labor practice at issue here.In thisregard,the resolution of both the contractual issueand the unfair labor practice allegation is contin-gent on the factual finding of whether the Re-spondents were obligated to furnish the Union withinformation in addition to sex and ethnicity data.Although the issue framed to the arbitrator mayhave limited the question only to the Union's rightto sex and ethnicity data,in resolving that and re-lated damages issues the arbitrator considered thebroader issue of the scope of article 38.He thusconcluded that the contract "contemplates a DataSubmission Program that includes sex and ethnicityat the minimum,but thatmay also be expandedtoinclude other dataas determined by the Coordinat-ing Committee[emphasis added]." Thus, the arbitra-tor found that under article 38 the Union was enti-tled to sex and ethnicity data,but that the Unionwas entitled only to such additional information asthe HRCC determined.That finding necessarily in-volves consideration of the same factual question'We note that there is no contention, and the evidence does not estab-lish, that the failure of the HRCC to meet after March 25,1983, was dueto any bad faith by the Respondents4 140 NLRB 883(1963). AMERICAN BROADCASTING COpresented by the complaint in this case, i.e., theextent of the Respondents' obligation to furnish in-formation in connection with the contractual non-discrimination provision. Accordingly, we find thatthe arbitrator addressed the precise issue raisedhere of whether the Union is entitled to informa-tion in addition to sex and ethnicity data.We also find that the parties presented the arbi-trator with the facts relevant to resolve the instantunfair labor practice issue. Thus, a review of thearbitrator's decision shows that he was presentedwith virtually the same evidence in support of thecontractual issues before him as was subsequentlypresented by the parties to the judge, i.e., the histo-ry of the1981 bargainingwith respect to article 38,the parties' negotiations through the HRCC regard-ing the nature and type of data to be submitted,and the article 38 language itself.5 The arbitratorwas aware that the arbitration proceeding beforehim arose from a deferred unfair labor practicecharge filed by the Union which, like the instantcharge, alleged that the Respondents' refusal tofurnish article 38-related information was in viola-tion of the Act. Accordingly, as we find that thecontractual issues are factually parallel to the statu-tory issue here and that the parties presented thearbitratorwith facts relevant to resolving theissues,6we are satisfied that the alleged unfairlabor practice raised by the complaint was ade-quately considered by the arbitrator, and we shalldefer to the arbitration award.7 Accordingly, wefind that the Respondents did not violate the Actby failing to furnish the requested information tothe Union.85 The sole exception appears to be the evidence as to the parties' subse-quent 1985 negotiationsAs found by the judge, that evidence demon-strates that during the 1985 negotiations there was some discussion withinthe art 38 subcommittee whether the HRCC was a viable committee tocontinue in existence There were no proposals made to expand the datasubmission program Although at the time of the hearing in this case thedrafting committee had not completed its task, the judge found that theworking draft demonstrated that there were no significant changes madein art 386 SeeChevron,USA, Inc,275 NLRB 949 (1985), andFurr's Inc,264NLRB 554 (1982), in which the Board found deferral to prior arbitrationawards appropriate underSpielbergIn those cases, although prior arbitra-tion awards involved employees different from those named in the Boardproceedings, the Board found deferral appropriate because the arbitrationproceedings involved the same contractual questions and legal issues aspresented in the unfair labor practice complaints CompareLitton Sys-tems, 283 NLRB 973 (1987), in which the Board refused to defer to aprior arbitration award because factual developments occurring after theaward gave rise to new issues and the charging party union took a posi-tion different from that which it had taken in the arbitration proceedingUnlike inLitton,here the Union's information request raises the sameissues and contentions as raised in the arbitration proceeding'There is no contention that the proceedings were not fair and regu-lar, that all parties had not agreed to be bound,or that the arbitrator'saward is repugnant to the Act8We find it unnecessary to reach the Respondents' argument that theparties agreed that the art 38 information would be correlated by thesingle job classification of "writer," and not by the breakdown of writing89ORDERThe complaint is dismissed.CHAIRMAN STEPHENS, dissenting.Iwould affirm the judge's finding of a violationin this case because I do not regard the statutoryand contractualissues asfactually parallel, with theconsequence that I find deferral inappropriate. Nei-ther do I find evidence sufficient to establish thatthe Union clearly and unmistakably waived its stat-utory right to the informationat issue.Because the collective-bargaining agreement hada nondiscrimination clause prohibiting discrimina-tion on a number of grounds, including sex, ethnic-ity, age, and physical handicap, the Union had theright, under our Act, to request and obtain infor-mation onthesework force characteristics.) Thatright is not dependent on any contractual provisionguaranteeing the right to such information.2 Thus,the arbitrator's decision regarding the provision ofcontractually guaranteed information on sex andethnicity does not determine any rights the Unionenjoyed under the Act to this or any additional in-formation unless it can be said that the arbitratordetermined that theUnion had contractuallywaived entitlement to such information.3 Because itseems clear that the arbitrator was not asked to,and did not, decide whether the Union waived stat-utory rights in this matter, there is no factually par-alleldecision, required underOlin,towhich wecan defer in this regard.'With respect to the waiver question now beforeus, I would have no trouble finding a waiver to in-formation beyond that contemplated in the provi-sions of the agreement relating to information bear-ing on the nondiscrimination provisionifthe datasubmission program had worked as the parties ex-pected. The parties clearly contemplated using theHuman Resources Coordinating Committee as theforum for working out the scope and format ofsubmission of data other than sex and ethnicity.assignments within that classification as called for in the Union's data re-quest'The Respondents do not challenge the judge's finding, with which Iagree, that the information requested is relevant to the Union's obligationto monitor compliance with the nondiscrimination clause However, theydo argue, on relevance grounds, that the Union is not entitled to the in-formation in the format requested, i e , statistically categorized by jobclassifications I agree with the judge, for the reason set out by her, thatthis argument has no merit2NLRB v Acme Industrial Co,385 U S 432 (1967)9Globe-Union Inc,233 NLRB 1458, 1460 (1977)4Moreover,even assuming that deferral is appropriate with respect tothe Union's request for sex and ethnicity data considered by the arbitra-tor, in no event is deferral proper with respect to requests for the sameor additional information made subsequent to the arbitrator's award, be-cause (I) it is by definition not possible to pass on the propriety of re-quests madein futuro,and (2) the arbitrator did notretainjurisdiction forthe purpose of resolving future disputes over requests for informationKroger Co,226 NLRB 512, 513 fn 6 (1976) 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThus,the Union was boundto seek toobtain infor-mation on age and physical handicapthrough thatchannel,and it waivedany statutory right todemand such informationdirectly from the Re-spondents,at least so long as that committee wasfunctioningfor thatpurpose.The Union and theRespondentsdidseek toresolve theirdifferencesthrough that committee but, owing to a disagree-ment overconfidentiality provisions,that arrange-ment simply broke down.Ido not view theUnion's agreement to channel such information re-quests through that committee as an unequivocalwaiver of its statutoryright to information relevantto contract monitoringthat survivesthe channel'sbreakdown.Because the existence of a functioningcommittee was an express expectationofbothpar-tieswhen they negotiated the waiver,the Union isnow entitled to rescind the waiver and revert to itsstatutoryright in seeking relevant information.Neither do I find the Union's act of dropping itsdemand for information on age andphysical handi-cap, while committee negotiations were still viable,a waiver of its right tothat information once it wasclearthat no agreement was goingto be reached.Had the parties reached an agreement on data sub-mission reports that excluded such information, ofcourse,waiver couldproperly be found.5In sum,I reach the following conclusions: (1) theUnion's request for information on writers' sex,ethnicity, age, and physical handicap was a requestfor information relevant to monitoring the contrac-tual nondiscriminationprohibition; (2) although thearbitratorwas aware of the then pending unfairlabor practice charges,he did not consider anyissue other than the Union's entitlement to informa-tion under the contractual provisions; (3) the Uniondid not waive its statutoryright to suchinforma-tion in the event the Human ResourcesCoordinat-ingCommittee was unable to produce an agree-ment.For these reasons,Iwould findthat the Re-spondents violated Section 8(a)(5) and (1) of theAct by notsupplying the requested informationafter thecommitteeprocess broke down.aMy colleagues are correct thatHearstCorp.,113 NLRB1067 (1955),is authority for finding waiver where the abandonment of a demand, afterfull bargaining,is reflected in a final agreement.Here,to the contrary, nosuch agreement was ever reached on which the parties could rely for sta-buizmg the bargaining relationship with respect to rights to information.Ann Reid Conrin,Esq., for theGeneral Counsel.Richard Moreno,Esq.,of Hollywood,California,for Re-spondent American BroadcastingCompany.John Turner,Esq.,of ShermanOaks,California,for Re-spondent Members of the Alliance of Motion Pictureand Television Producers.Sandra Gorham,Esq.,of LosAngeles, California,for Re-spondent CBS, Inc.Edward Reitkopp,Esq., of Burbank,California,forRe-spondent NBC Productions, Inc.Michael R.White,Esq.,of Los Angeles, California, forthe Charging Party.DECISIONSTATEMENT OF THE CASEEARLDEANV.S. ROBBINS,AdministrativeLaw Judge.Thismatter washeard before me in Los Angeles, Cali-fornia,on 29 January 1986. Thecharge wasfiledbyWriters Guild of America, West, Inc. (the Guild) on 24June 1985,and copiesthereof wereserved on Respond-ent's on 26 June 1985.The complaint,which issued on23 August1985, alleges that Respondents violated Sec-tion 8(a)(1) and(5) of the National Labor Relations Act(the Act). The basicissue is whether Respondents unlaw-fully refused to provideinformation requested by theGuild, whichinformation was necessaryfor and relevantto the Guild's performanceof itsfunction as the exclu-sive collective-bargaining representative of certain of Re-spondents'employees.On the entire record,includingmy observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by theparties, I make thefollowingFINDINGS OF FACTI.JURISDICTIONAt all timesmaterial Respondent American Broadcast-ing Company (ABC), a New Yorkcorporation with anoffice andplace of businessinHollywood, California;Respondent CBS, Inc. (CBS), a New York Corporationwith an officeand place of business in LosAngeles, Cali-fornia;and Respondent National BroadcastingCompany,Inc. (NBC),aDelawarecorporation with an office andplace of business in Burbank,California;each has been,and is now, engaged in the operation of radio andtelevi-sion broadcasting stations.At all times materialRespondentNBC Productions,Inc. (NBC Productions), a New Yorkcorporation withan office and principalplace of business located in Bur-bank,California;Respondent Columbia Pictures Indus-tries,Inc. (Columbia), a Delaware corporation with anoffice andprincipal place of business located in Burbank,California;Respondent Paramount PicturesCorporation(Paramount),a Delaware corporationwith an office andprincipal place of business locatedin Los Angeles, Cali-fornia;RespondentUniversal City Studios, Inc. (Univer-sal), a Delawarecorporation with an officeand principalplace of business located inUniversal City, California;Walt DisneyPictures(Disney), a Californiacorporationwith an officeand principal place of business located inBurbank,California;Metromedia ProducersCorporation(Metromedia),aCaliforniacorporationwith an officeand principalplace of business located inHollywood,California;MGM/UA Entertainment Company (MGM/-UA), a Californiacorporation with an office and princi-pal place of business located inCulver City, California;MTM Enterprises, Inc. (MTM),a California corporationwith an officeand principal place of business located in AMERICAN BROADCASTING COStudioCity,California;Orion T.V. Productions, Inc.(Orion TV), a New York corporation with an officeand principal place of business located in Los AngelesCalifornia,Twentieth Century Fox Film Corporation(Fox), a Delaware corporation with an office and princi-pal place of business in Century City, California; andWarner Bros, Inc. (Warner), a California corporationwith an office and principal place of business located inBurbank,California;Hanna-Barbera Productions, Inc.(Hanna-Barbera), a Delaware corporation with an officeand principal place of business located in Hollywood,California, each has been, and is now, engaged in the op-eration of a television and/or movie production studio.At all times material, Brighton Productions, Inc.(Brighton), a California Corporation with an office andprincipal place of business located in Los Angeles, Cali-fornia, has been, and is now, engaged in the developmentof theatrical projects for motion picture productions.At all times material, Century Towers Production, Inc.(Century Towers), with an office and principal place ofbusiness located in Los Angeles, California, has been,and is now, engaged in the development and/or produc-tion of television motion pictures on video tape.At all times material, Leonard Goldberg Company(Goldberg), a sole proprietorship with an office and' prin-cipal place of business located in Los Angeles, Califor-nia, hasbeen, and is now, engaged in the development oftelevision and/or production of theatrical motion pic-turesAt all times material, T.A.T. Communications Compa-ny d/b/a Embassy Television (Embassy Television), ajoint venture with an office and principal place of busi-nesslocated in Los Angeles, California; Lorimar Produc-tions, Inc. (Lorimar), a California corporation with anoffice and principal place of business located in CulverCity, California; Aaron Spelling Productions, Inc. (Spell-ing), a California corporation with an office and princi-pal place of business located in Los Angeles, California;Viacom Productions, Inc. (Viacom), a Delaware corpo-rationwith an office and principal place of business lo-cated in Los Angeles, California, each has been, and isnow, in thedevelopment and/or production of televisionmotion picturesAt times material,Tandem Communication, Inc(Tandem), a California corporation with an office andprincipal place of business in Los Angeles, California,was engaged in the development and/or production oftelevision motion pictures.At all timesmaterial,Embassy Productions, Inc (Em-bassy Productions), a New York corporation with anoffice and principal place of business located in Los An-geles,California, has been, and is now engaged in the de-velopment and/or production of theatrical motion pic-tures.At all times material Orion Pictures Distribution Cor-poration (Orion Pictures), a Delaware corporation withan office and principal place of business located in LosAngeles, California, has been, and is now, engaged in thedistribution of theatrical productions.At all times material Orion Television, Inc. d/b/aOrion Television (Orion Television), a California corpo-rationwith an office and principal place of business in91Los Angeles, California, has been, and is now, engagedin the development of projects for television productions.At all times material, each of the above Respondents,in the course and conduct of their business operations,annually derive gross revenues in excess of $500,000 andannually purchase and receive goods and services valuedin excess of $50,000 directly from suppliers located out-side the State of California.The Alliance of Motion Picture and Television Pro-ducers (AMPTP), is now and has been at all times mate-rial an association comprised of various employers withprincipal offices and places of business in the State ofCalifornia where they are engaged in the production ofmotion pictures for television and theatres; and exists for,and does engage in collective bargaining for, and negoti-ates and executes collective-bargaining agreements onbehalf of, its employer-members with organizations, in-cluding the Guild. The employer-members of AMPTP,in the course and conduct of their business operations,annually derive gross revenues in excess of $500,000 andannually purchase and receive goods and services valuedin excess of $50,000 directly from suppliers located out-side the State of California.The complaint alleges, Respondents admit, and I findthat Respondents and the employer-members of AMPTPare now and have been at all times material employers incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, Respondents admit, and I findthat the Guild is a labor organization within themeaningof Section 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESThe member-companies of the Association of MotionPicture and Television Producers, Inc., the member-com-panies of AMPTP, and certain other employers, includ-ingRespondentsMGM/UA, ABC, CBS, NBC, andDisney were parties to a multiemployer collective-bar-gaining agreement with the Guild covering a unit ofwriters effective by its terms from 17 March 1981 to 18February 1985. This agreement (the 1981 agreement)provides, inter aliaARTICLE 38-NON-DISCRIMINATIONA. Policy1.. . . there shallbe no discrimination due tosex, age, race, religion,sexual preference,color,national origin,or physicalhandicap.C. Human Resources Coordinating CommitteeThe Companies and the Guild shall establish aHuman Resources Coordinating Committee whichshallmeet upon request of either party. . . Thepurpose of this Committee is as follows:1.to establish the Data Submission Programand to analyze and review employment data sub-mitted thereunder. 92DECISIONS OFTHE NATIONALLABOR RELATIONS BOARDD. DataSubmission Program1.The Companyshall submittoWGA within30 days after receiptof a writtenrequest by theGuild (but nomorefrequentlythan once a calen-dar quarter)a report ofthe sexand ethnicity ofwriters employed by CompanyunderthisAgree-ment duringthe precedingcalendar quarter.The agreementcontainsno specificprovisions regard-ing the submission of datawithin the article 38Acatego-ries.Nor does it specifically resolve what, onthe surface,appearsto be a conflictbetweenthe provision of article38D, whichrequiresquarterlydata submission, on re-quest,of a reportof the sex and ethnicity of writers em-ployed by signatory employersand theprovision of arti-cle 38C, whichestablishes a human resourcescoordinat-ing committeewhose purposeis to establish a data sub-mission program,and which contains no limitations as tothe data to be submitted.Similarly, evidence as to the negotiations leading tothe 1981 agreement doesnot conclusivelyresolve thisquestion.The Guild's initial proposal,dated 5 April 1981,provided for nodiscrimination due to sex,age, race, reli-gion,sexual preference,creed,color, or national originand required thatthe employersubmit, on request, af-firmativeaction datato the Guild. On 17 February 1981the employers counterproposedthat the employers pro-vide the Guild,on requestbut not more frequently thanonce a calendar quarter,a reportof the sex, ethnicity,and age ofwriters covered by the agreement. This pro-posal further provided for the creationof a nondiscrim-ination coordinating committeewhosepurposewould be,inter alia,to ananlyze and review employment data sup-plied by the Employers. The Employers' 1 April 1981proposal,as well as the earliercounterproposal, providedthat the employers submit a reportof the sexand ethnic-ity of writers employed under the agreement, and furtherthat the data "furnished in accordancewith this Articleshall be for the purpose of facilitatingthe meeting whichtheGuild mayrequest" on10 daysnotice"to discussany matter relating to alleged discrimination,fair em-ploymentor the policy expressed [in Article 38]." Therewas no essential change inthe employers' 28 April coun-terproposal.The Guild's 10 July counterproposaldid not restrictthe submission of sexand ethnicitydata tothe purpose of"facilitating the meetingwhich the Guild or the employ-er may request...to discuss any matter relating to al-leged discrimination,fair employmentor the policy ex-pressed [inArticle 38]. It did provide for the creation ofahuman resources coordinating committee, one ofwhose purposes is "to establish and supervise the datasubmission program and to analyze and review the em-ployment data submitted thereunder. ..."Dean Farris,an employer-member ofthe negotiatingsubcommittee on article38, testified that when the Guildspokesperson presented the proposal for article 38 sheexpressed concern regarding the employmentof minori-ties as writers in the motion picture and television indus-try and stated that the proposal was being made in aneffort tostimulate employment opportunities for minori-ties.Following thepresentationof the Employers'counter-proposal,and at the requestof the Guild, an article 38subcommittee was established.According to Farris, theemphasis in the subcommittee discussions was on enhanc-ing the employment opportunities for minorities. Jim Tis-dale, aBlack Guildrepresentative on the subcommittee,was insistent thatefforts be focusedon minorities, andconcern was expressedby the Guild thata broadening ofeffortswould dilute minority opportunities.Employer-representatives expressed concern as topossiblefirstamendment and reverse discriminationproblems.AGuildspokesperson representedthat there was a veryvocal group of women within the Guild who did notwant females incorporated in any affirmative actioneffort because they felt therewas no discrimination beingpracticed within theindustry against women in the writ-ing categories.The Employersurged that failure to in-corporatewomen would cause reverse discriminationproblems.As a result of thisdiscussion, the Employersredraftedtheir counterproposal'to pinpoint,to the extentthey feltitwas legal, the employment of minorities and, accord-ing to Farris, agreementwas reached to deal with raceand sexonly.However, he wasunable to relatespecifi-cally what wassaid in this regard.Accordingto him, theonly timethatan expansionof thesetwo categories wasdiscussed was at one session inwhichone of theproduc-ers saidhe would personallylike to seethe physicallyhandicappedincluded.Itwas determined,however, thatitwas not necessary to incorporatethe physically handi-cappedintothe contract,as therewereno problems withthat group that needed tobe rectified.On the lastnight of thenegotiations,according toFarris, the data submission program wasone of the twoor three open issues.The negotiating committee deter-mined thatthe form tobe utilized for submissions wouldbe developed by thehuman resources coordinating com-mittee.Farris further testified thatduring the draftingcommittee meetings,whichcommenced immediately fol-lowing the negotiation,therewas no discussion of thetype of datato be included under the data submissionprogram,nor was there any agreement to include any-thing other than sex andethnicity.2Followingthe 1981 negotiations,the human resourcescoordinating committee(HRCC),was established. On 29December1982 the Guild sent AMPTPa proposed datareportingform thatitwished to discuss at the first meet-ing of HRCCscheduledfor 7 January. This form provid-ed for statistical data as to sex,ethnicity,age, and physi-cal handicapby jobclassification.On 26 January 1983AMPTPsent the Guild a proposed data reporting formthatitwished to discussat an HRCCmeeting scheduledfor 7 February. This form provided for employment dataonly as to sex and ethnicity.'The Employer's proposal was based on the 1984 Screen Acton Guildcontract$ Farris was not a member of the drafting committee, but did attendsome of the sessions AMERICAN BROADCASTING COAccording to Farris, at the 7 February meeting ofHRCC,as primary spokesperson for the Employers, heobjectedto the inclusion of the age and physically handi-capped categories on the grounds that they had not beennegotiated and specifically had not been included in therequirements for data submission in the agreement Hestated that the breakdowns by job classification went farbeyondwhat the Employers felt was necessary andagreed on Farris also testified that it is his recollectionthat the Guild representatives on the committee agreedto his objections to the inclusion of age and physicallyhandicapped,as not having been incorporated into theagreement and further agreed to exclude it from theirformat;but did not agree to exclude the breakdown byjob classification.Jane Ellison,as spokesperson for theGuild,stated they felt the breakdown was necessary inorder to identify in what categories writers were beingemployed The Guild then proposed a data submissionform identical to the one earlier proposed by them,except that it dropped the age and physical handicap cat-egories and agreed to drop one of the job classificationcategories.3With these exceptions,no agreement wasnever reached as to what should or should not be includ-ed on the data submission formCommencing with the fourth quarter of 1982 and con-tinuing through the first two or three quarters of 1983,the Guild requested sex and ethnicity data according to ajob classification breakdown.With one exception, theEmployers did not comply with these requests.On 20 October 1983, the Guild filed an unfair laborpractice charge in Case 31-CA-13606,alleging, interalia, that Respondents failed and refused to provide theGuild with information relevant and necessary to its abil-ity to enforce and administer article 38 of the parties'collective-bargaining agreement. The parties agreed toarbitrate the underlying dispute in, this case and the Re-gionalDirector deferred the charge pursuant to theBoard'sarbitration deferral policy inDuboMfg.Corp,142 NLRB 431(1963).TheGuild continued to requestthe same information for the remaining quarters of 1983and for the first three quarters of 1984.By letter dated 28 December 1984, the Guild request-ed that Respondents furnish the following informationfor the third quarter of 1984:1The number of writers age 40 and over,2Thenumber of writers with physical handicap,and3.For each category of writers(i.e.,Caucasian,ethnicminority group,.male, female,over 40, orphysically handicapped) employed during the thirdquarter of 1984 under the 1981 basic agreement in3The classifications proposed by the Guild wereIFreelance(a) story(b) first draft(c) second draft2 Staff(a) staff writer(b) story editor(c) writer producerThe category the Guild agreed to drop was that of second draft in thefreelance category93television, an indication of job classification (i.e.,freelance story assignment, freelance first draft as-signment, staff writer, staff story editor, or staffwriter/producer).During the arbitration, the Guild alleged that Re-spondents breached the 1981 agreement in that, with oneexception, they had submitted no data regarding the sexand ethnicity of writers in their employ despite the re-quirements of article 38D(l). Relying on article 38C(l),Respondents urged that because that provision requiresthe HRCC "to establish" the data submission program,their obligation to furnish sex and ethnicity data comesinto being only after the committee had established theprogram, and, since the committee has not yet done so,they neither have, nor have had, any obligation to submitany data The Guild urged that the data submission pro-gram was "established" when the agreement was execut-ed and thus the Companies have been obligated tosubmit data, pursuant to thelimitationsof article 38D(2),since that timeOn 9 January 1985 Arbitrator Murray L. Schwartzissued an opinion in which he concluded that, based onthe collective-bargaining history and the structure andpolicy of article 38, the data submission requirement ofthe contract is self-executing and the Companies are re-quired by its terms to furnish sex and ethnicity data Hefurther concluded.:That determination does not render the "to estab-lish" language of Article 38.C.1 meaningless. Arti-cle 38 C 1 contemplates a Data Submission Programthat includes sex and ethnicity data at the minimum,but that may also be expanded to include otherdata, as determined by the [HRCC]. In this sense,Article38.D.1parallelstheauthorityof the[HRCC] set forth in Article 38.C.4, namely, to "ex-plore and consider additional programs."Accordingly, the arbitrator found that Respondents wereobligated to furnish sex and ethnicity data to the Guildunder article 38D(1).As to the Guild's request for a determination that ithad not waived its statutory and contractual rights to re-ceive such data by requesting a job classification break-down, the arbitrator concluded that inasmuch as he hadheld that Respondents are required by article 38D tosubmit sex and ethnicity reports the Guild's statutoryrights were not adversely affected However, the arbitra-tor further found that, as the Guild's demand for data ex-tended beyond sex and ethnicity' into job classificationareas, the refusal of the Respondents to submit sex andethnicity data in response to the Guild's written requestwas not "unjustified" under article 38, and that conse-quently the Guild was not entitled to an award of liqui-dated damages because of the companies' failure to filereports prior to any that may have been demanded forthe third quarter of 1984. Accordingly, the Respondentswere ordered to submit a report of the sex and ethnicityof the writers employed by them during the fourth quar-ter of 1982, 1983, and the first two quarters of 1984 cov-ering all employees employed in any capacity as writers. 94DECISIONSOF THE NATIONALLABOR RELATIONS BOARDHowever,itwasfurtherordered thatthe Guild shouldnot recover liquidated damagesfor theRespondents' fail-ure to submitsuch reports.By letter dated5 February1985 the Guild requestedthat the Regional Director investigatethat portion of thechargeinCase 31-CA-13606,which alleged that Re-spondents"have failed and refusedtoprovide [theGuild] withinformationrelevantand necessary to [theGuild's] ability to enforceand administerArticle 38 ofthe parties'collective-bargaining agreementinfurtherviolationof Section 8(a)(1) and (5) of the Act." In sup-port thereof, the Guild arguedthat the arbitrator did notconsidernor decide whetherRespondents breached thecontract or violatedthe Actwith respect to their con-tinuing refusalto provide the Guild withinformationconcerningthewriters'job classifications.On 9 May1985 the RegionalDirectordismissed the charge in Case31-CA-13606on the groundsthat theissues allegedwere resolvedin the arbitral forum.The Guild did notappeal this dismissal.Following negotiationsin January and February 1985,an oral agreement, in principle,was reached on a 1985collective-bargaining agreement,which wasratified bythe employees on or about 18 March 1985.According toFarris, there was some discussion within the 1985 article38 subcommitteewhether the ]-HRCC wasa viable com-mittee to continue in existence.Therewere no proposals,as he recalls,to expand the data submissionprogram. Atthe time of the hearing,the drafting committee had notcompleted its task.However, the working draft corro-bates Farris' testimonythatno significant changes weremade in article 38.Guild's 28 December 1984 request for information wasrepeated on 18 March1985 for the fourth quarter of1984; on 25 June1985 forthe first quarterof 1985; on 30September1985 for the secondquarter of 1985; and on31December1985 for thethirdquarterof 1985. Certainof theemployer-signatoriescomplied withthese requestsbut most of them,including Respondents,did not.Conclusions1.The relevance of the requestedinformationIt is well establishedthatan employer is obligated toprovide the collective-bargaining representative of itsemployees,on request,with information that is relevantand necessaryfor the properperformance of a union'sduties as a collective-bargaining representative.This obli-gation extends not only to information that is useful andrelevant forthe purpose of contractnegotiations, butalso to information necessaryfor theadministration of acollective-bargaining agreement.However, before theobligationto producearises, itmust be shownthat therequested information is relevant and reasonably neces-sary forthe labor organization's proper performance ofitsrole as a collective-bargaining representative.Rel-evancy isto bedeterminedby a liberalstandard,and it isnecessary to establishonly the "probabilitythat the de-sired information is relevant,and thatitwould be of useto the union in carrying out its statutory duties and re-sponsibilities."NLRB v. Truitt Mfg.Co., 351 U.S. 149(1965);NLRB v. Acme Industrial Co.,385U.S. 432(1967).Gunn& Briggs Inc.,267 NLRB 944, 947 (1983);W-L Molding Co.,272 NLRB 1240.Respondents do not dispute the relevance of the re-questedinformation as relatedto "all writers." However,they doargue thatthe requestedinformation is not rele-vant insofaras it requiresa breakdown of such informa-tion by "job classification."In this regard Respondentscontend that there is only one jobclassification at issue,whichclassification is accuratelyset forthin the bargain-ing unitdescription in thecomplaint as coveringall writ-ersemployed to write literarymaterial for Respondents'motion pictures. Thus,Respondents argue,the request isnot actually calling for a breakdown of job classifica-tions, but instead it callsfor descriptions of the particularwriting assignment and the natureof the writers' writingemployment.Respondentsfurther argue that thisconten-tion is supported by the factthat the annual employmentdatareportrequiredby the Equal Employment Opportu-nityCommission requestsinformationonly as to broademploymentcategories and does not requirea furtherbreakdown of informationregarding job assignmentswithin thosecategories.I find thesearguments unpersuasive.Here,the Guildrequested information as tosex, ethnicity, handicappedstatus,and age of employees 40 and over.It is undis-puted that thisinformationwas requested in order tomonitor and administer the equalopportunity policy setforth in the collective-bargaining agreement.In view ofthe statutorybargaining representatives'obligation toinsure thatdiscriminatorypractices are not established orcontinued, the Board has found thatinformation,such asrequested here, whichrelates to alleged discrimination isclearly relevant toa determinationof whetherdiscrimi-nation exists.The Board has further concluded that itshall applythe same standard to requests for statisticaldata relating to employment practices as is applied to re-questsforwagedata;namely,thatsuch information ispresumedrelevant to the collective-bargaining processand that itshall notrequirethe union initially to showthe relevance of the requestedinformation.WestinghouseElectricCorp.,239 NLRB 106, 107-109 (1978), enf. inpertinent part sub nom.ElectricalWorkers IUE,648 F.2d18 (D.C. Cir. 1981). I therefore find thatthe informationrequestedby the Guild is relevant andreasonably neces-sary for the Guild's performance of itsrole as collective-bargaining representative.2.Theres judicata, collateral estoppel,and deferralto arbitration argumentOn October1983 the Guild filed an unfair labor prac-tice charge in Case 31-CA-13606 alleging,inter alia, thatRespondents had failed and refused to provide the Guildwith information relevant and necessary to its ability toenforce and administer article 38 of the parties'collec-tive-bargaining agreement.Thereafter,inview of theparties' agreement to arbitrate the underlying dispute, theRegional Director deferred the charge pursuant to theBoard's arbitration deferral policy inDuboMfg.Corp.,supra.Following the issuance of the arbitrator's opinion,and award,the Regional Director dismissed the chargefor the stated reason that"the issues alleged were re- AMERICAN BROADCASTING COsolved in the arbitral forum." The Guild did not appealthis dismissal.Respondents argue that the doctrines of res judicataand collateral estoppel apply because the relevant factualand legal issues are identical to those raised in the arbi-tration proceeding and in the charge in Case 31-CA-13606, the dismissal of which was not appealed. Underthe res judicata doctrine"[a] valid,final judgment on themerits is a bar to a subsequent action between the sameparties,or those in privity with them,upon the sameclaim or demand."1B MooreFederal Practice0.411[2], at1281 fn. I (2d ed. 1982); and "such a judgment precludesthe subsequent litigationbothof issuesactually decidedin determining the claim asserted in thefirstaction ofissuesthat could have been raised in the adjudication ofthat claim." Id. § 0.045[3], at 631-632 The doctrine ofcollateral estoppel normally will bar the relitigation of anissue or law or fact that was raised,litigated,and actual-ly decided by a judgment in a prior proceeding betweenthe parties,if the determination of that issue was essentialto the judgment, regardless of whether the two proceed-ings are based on the same claim.NLRB v. United Tech-nologiesCorp.,706 F.2d 1254 (2d Cir. 1983), Clearly, nei-ther doctrine applies to the administrative dismissal of acharge,and an arbitrator's decision has preclusive effectonly to the extent set forth in the Board's deferral to ar-bitrationpolicy.Under that policy,the following criteria must be metfor the Board to defer to the decision of an arbitrator: (1)the proceeding must be fair and regular, (2) all partiesmust agree to be bound;and (3)the decision must not berepugnant to the purposes and policies of the Act.Spiel-bergMfg.Co., 112 NLRB 1080 (1955) Further, the arbi-tratormust have considered the unfair labor practiceissue.Raytheon Co.,140 NLRB 883 (1963). The currentpolicy for the application of this latter standard and theburden of proof is set forth inOlinCorp.,268 NLRB573, 574 (1984). There the Board held:We would find that an arbitrator has adequatelyconsidered the unfair labor practice if (1) the con-tractual issue is factually parallel to the unfair laborpractice issue, and (2)the arbitrator was presentedgenerallywith the facts relevant to resolving theunfair labor practice.In this respect, differences, ifany, between the contractual and-statutory stand-ards of review should be weighed by the Board aspart of its determination under theSpielbergstand-ardsof whetheran award is"clearly repugnant" tothe Act.And, with regard with to-the inquiry in tothe "clearly repugnant"standard, we would not re-quire an arbitrator's award to be totally consistentwith Board precedent.Unless the award is "palpa-blywrong,"i.e.,unless the arbitrator's decision isnot susceptible to an interpretation consistent withthe Act, we will defer.Finally,we would require that the party seekingto have the Board reject deferral and consider themerits of a given case show that the above stand-ards for deferral have not been met. Thus, the partyseeking tohave theBoard ignore the determination95of an arbitrator has the burden of affirmatively dem-onstrating the defects in the arbitral process oraward.Here, there is no contention or evidence that the arbi-tral proceedings were not fair and regular or that all par-tiesdid not agree to be bound. However, the evidencedoes not support Respondents'position that the issuesbefore the arbitrator were the same as the issues here.Thus,according to the arbitrator's opinion, the disputethat gave rise to the arbitration related to the Employers;failure to submit requested sex and ethnicity data and theEmployers' position that they were obligated to furnishsex and ethnicity data only after the HRCC established adata submission program;and sinceHRCC had not doneso, they had no obligation to submit any data. Therefore,the basic issue before the arbitrator was whether, despitethe provision of article 38(C)(l) that the HRCC establishthe data submission program,theEmployers were re-quired by article 38(D)(1) to furnish sex and ethnicitydata without regard to whether HRCC established a datasubmission program.The arbitrator concluded that article 38 contemplateda data submission program that included sex and ethnic-ity data at the minimum,but that could be expanded toinclude other data as determined by the HRCC. Accord-ingly, he concluded that the data submission requirementof article 38(D)(1) relating to sex and ethnicity was self-executing and the Employers were required by its termsto furnish such data.Further,upon the Guild's requestfor a determination that it had not waived its statutoryand contractual rights to receive such data by requestinga job classification breakdown, the arbitrator concludedthat inasmuch as he had held that Respondents are re-quired by article 38(D) to submit sex and ethnicity re-ports, the Guild's statutory rights were not adversely af-fected.However, he also found that since the Guild'sdemand for data extended beyond sex and ethnicity intojob classification areas,the refusal of Respondents tosubmit such data was not"unjustified" under article 38and, consequently, the Guild was not entitled to anaward of liquidateddamages.Thus, the arbitrator's fin-diningwas limited to a determination of whether Re-spondents' refusal to comply with the Guild's request forsex and ethnicity data by job classification was "unjusti-fied" under article 38(G)(1), thereby making the employ-ers obligated to pay the liquidated damages provided fortherein.Thus,the arbitrator never reached the generalquestion of whether the Employers could be required tofurnish information according to a job classificationbreakdown.Here,the issue is whether Respondents were obligatedto furnish the requested data relating to discrimination,other than sex and ethnicity,prohibited by article 38; andwere obligated to furnish such information,aswell asthat related to sex ethnicity, according to the job classifi-cation breakdowns requested by the Guild. Neither oftheseissueswas before the arbitrator. Further, their reso-lution requires considerations in addition to those rele-vant to the issues before the arbitrator.Accordingly, under the Board's deferral to arbitrationpolicy, it is appropriate for me to make a determination 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin this matter.However, the record shows that the arbi-trator interpreted certain provisions of article 38 of thecollective-bargainingagreement underlying both theissue here and that in the arbitration proceeding.I, there-fore,further find it appropriate,in the circumstances, todefer to the arbitrator's interpretation of these provisions.Thusmy decision here will be based,in part,on the arbi-trator's determination that sex and ethnicity is the mini-mum, rather than the exclusive, data required under arti-cle 38 to be submitted to the Guild by the employers.3.Respondent's obligation to furnish the requesteddataRespondents contend that by the provisions of article38 the Guild waived any statutory rights it may havehad with respect to the age and handicapped data re-quested by the Guild. The record does not support thiscontention.It is well established that waiver of a right toinformation must be"clear and unmistakeable."HearstCorp.,113 NLRB 1067 (1955). Such a waiver must be inexpress terms and can neverbe found byimplication.Skyway Luggage Co.,117 NLRB 681 (1957),W-L Mold-ing Co.,272 NLRB 1239 (1984).Here,the arbitrator concluded that sex and ethnicitydata were the minimum data required and that,under ar-ticle 38,the requirement could be expanded to includeother data as determined by the HRCC.Thus, it is ap-parent that the Guild did not waive its rights to age andphysical handicap data, nor to breakdowns by job classi-fications of data relevant to issues of actual or potentialdiscrimination. Rather, the Guild agreed to further nego-tiate the specifics of a data submission program withinHRCC. That section of article 38(C) constituted a com-mitment to continue negotiations rather than a waiver oftheGuild'sright to data except as required by theHRCC is apparent, not only from the failure to includeexpress waiver language in the provision,but also fromFarris'testimony as to the conclusion of the 1981 negoti-ations.According to him,on the last night negotiationsthe data submission program was one of the two or threeopen issues.An agreement to conclude the strike wasreached, and they simply ran out of time to further refinethe data submission program.So it was determined thatdevelopment of a format for data submission would beturned over to HRCC.However,even assuming arguendo that by article38(C) the Guild did limit its right to data other than sexand ethnicity to only such data as required by HRCC,the arbitrator found,and I agree,that it is clear the par-ties did not contemplate a complete breakdown as oc-curred within the HRCC. Nevertheless, such a break-down did occur, resulting in a complete abandonment ofthe process by 25 March 1983,only 2-1/2 months afterthe firstHRCC meeting that was held on 7 January1983.4 In view of this breakdown of the agreed-uponThe arbitrator concluded the breakdown was occasioned by the Em-ployers'insistence that data submitted other than as to sex and ethnicitybe treated as confidential and that all data submitted be "prospective"only The Guild refused to accede on either issue.process for determining the extent of the data to be sub-mitted, the Guild may properly insist on its statutoryright to information relevant to actual or potential dis-crimination despite the authority given to the HRCCunder article 38. To conclude otherwise would give a re-calcitrant employer the power to effectively evade itsobligations underthe Act.In view of the above, I find that each of the Respond-entsviolated Section 8(a)(5) and (1) of the Act by its re-fusal to furnish the Guild with the requested data as tosex, ethnicity,age, and physical handicap status of unitemployeesby jobclassificationCONCLUSIONS OF LAW1.The Respondents are employers within the meaningof Section2(2) of the Act,engaged in commerce or abusiness affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Guildis a labor organization within the mean-ing of Section2(5) of the Act.3. (a) From 2 March1981 until 28 February 1985, thefollowing-described employees of Respondents constitut-ed a multiemployer unit appropriate for the purposes ofcollectivebargaining within the meaning of Section 9(b)of the Act:Included: (a)Theatrical-allwriters employed bythe Respondents; and (b)Television-allwriters en-gaged by Respondents as employees for the purposeof preparing literary material for the entertainmentportion of motion pictures produced primarily forexhibition over television.Excluded:Producers,directors,story supervisors,composers,lyricists,non-professionalwriters, storyanalysts, employees employed in non-writing capac-ities,guards and supervisors as defined in the Act.(b)From 2 March 1985 to date,the following de-scribedemployees of each Respondent (other thanAMPTP)have constituted individual units appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Included: (a)Theatrical-allwriters employed byRespondent in the motion picture industry;and (b)Television-allwriters engaged by Respondent asemployees for the purpose of preparing literary ma-terial for the entertainment portion of motion pic-tures produced primarily for exhibition over televi-sion.Excluded:Producers,directors, story supervisors,composers,lyricists,non-professionalwriters, storyanalysts, employees employed in non-writing capac-ities,guards and supervisors as defined in the Act.4. (a) From 2 March 1981 until 28 February 1985, theGuild was the designated exclusive bargaining represent-ative of the employees in the multiemployer unit de-scribed above in paragraph 3(a) and during that periodof time was recognized as such representative by Re-spondents. AMERICAN BROADCASTING CO97(b) Since on or about 2 March 1985 the Guild hasbeen,and is now, the designated exclusive collective-bar-gaining representative of the employees in each unit de-scribed abovein paragraph 3(b) and since that date hasbeen recognized as such representative by each Respond-ent5.Respondents have engaged,and are engaging, inunfair labor practices within the meaning of SectionTHE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices,Ishall recommend that Re-spondents cease and desist therefrom,and take certain af-firmative action designed to effectuate the policies of theActHaving found that Respondents have violated Section8(a)(1)'and(5) of the At by failing and refusing to pro-8(a)(1) and(5) of the Act by failing and refusing to fur-vide the Guild with the following requested informationnish certain information requested by the Guild com-relevant to actual or potential discrimination in the unitsmencing on or about 28 December 1984, I shall recom-described abovemend that each of the Respondents be ordered to.furnishthe Guild with the following information:1The number of writers age 40 or over;2The number of writers who are physicallyhandicapped;3.For each category of writer(i.e,Caucasian,ethnicminority group,male, female,over 40, orphysicallyhandicapped)employedduringthefourth quarter of 1984 and the first,and second, andthird quarters of 1985 under the Guild's basic agree-ment^m television,an indicationof jobclassification(i e , Freelance story assignment,freelance first draftassignment,staffwriter, staff story editor,or staffwriter/producer)..6. ,Theabove-described unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act1.The number of writers age 40 or over;2.The number of writers who are physicallyhandicapped;3For each category of writer (i.e, Caucasian,ethnicminority group,male, female,over 40 orphysically handicapped) employed during the 4thquarter of 1984 and the first,second, and third quar-ters of 1985 under the Guild's basic agreement intelevision,an indication of job classification (i e ,Freelance story assignment,freelance first draft as-signment,staffwriter,staff story editor,or staffwriter/producer)[Recommended Order omitted from publication.]